DETAILED ACTION

This office action is in response to the claims filed 1/21/2020.  Claims 1-11 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, lines 1-2 recite, “wherein each side of the apparatus has a beveled or radiused edge.”  It is unclear how to determine the metes and bounds of the term “each side”, because it could refer to every surface of the device (e.g. front side, back side, top side, bottom side, etc) or just to a lateral portion of the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi (4,493,315) in view of Spratt (5,730,708).
Regarding claim 1, Iwahashi in figs 1-5 discloses a massage device accessory apparatus, comprising: a first end (1’) (left hand bar) having a first massage device 
Iwahashi does not disclose the relaxed form having an L-shape.
However, Spratt in figs 7d-e teaches a massage device including a first and second end (20) (handlebars) and an elbow (16) (bumper pad) (col 3, ln 12-33), wherein a portion of the first and second ends (20) proximate the elbow (16) form an L-shape to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the curve of the elbow of Iwahashi so that the relaxed form has an L-shape as taught by Spratt in order to provide a suitable shape for massaging the hamstring muscle or the back of the neck (Spratt, col 5, ln 6-11)
Regarding claim 2, Iwahashi discloses a bridle (9) (pulling rope) threaded through the one or more apertures (8) of the first end (1’), and wherein the force is applied through pulling on the bridle (9) (pulling rope (9) is connected to aperture (8), and therefore the pulling rope (9) is operable to provide a force by pulling on the pulling rope) (col 2, ln 49-54).
Regarding claim 3, Iwahashi discloses the bridle (9) comprises a cord or rope (rope) that is threaded through the one or more apertures (8) of the first end (1’) (col 2, ln 53-54).
Regarding claim 4, Iwahashi discloses the second end (2’) is configured to be secured relative to the user to allow for movement of the first end (1’) toward and away from a desired location of the user's body (second end (2’) includes an aperture (8) (col 2, ln 49-54), and therefore is configurable to be secured relative to a user by, for example, using a rope to secure the second end (‘2) with a rope through the second aperture (8), allowing the first end (1’) to flex toward and away from a user).
Regarding claim 6, Iwahashi discloses the first end, second end, and elbow are formed from a single piece of elastically deformable material (left and right hand sticks 
Regarding claim 8, Iwahashi discloses the material comprises a metal (col 3, ln 52-54) that is elastically deformable (left and right hand sticks and intermediate portion may be made of a metal (col 3 ln, 52-54) (and since the intermediate portion includes a center portion (7) which is elastically deformable (col 2, ln 32-38), it is considered that the metal is elastically deformable).
Regarding claim 11, Iwahashi discloses each side of the apparatus has a beveled or radiused edge (as shown in fig 8, each end contains a radiused edge formed by circular ring pins (8) (col 2, ln 49-54).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi and Spratt as applied to claim 1 above, and further in view of  Riggs (6,367,478).
Regarding claim 5, modified Iwahashi discloses a massage device with a first end.
Modified Iwahashi does not disclose a sleeve placed around the first end, and wherein the massage device is secured to the sleeve.
However, Riggs teaches a cover for a medical device comprising a belt (16) including a sleeve (1) (cover) configured to be placed along the belt (16) (col 3, ln 48-54) to form a barrier to prevent pathogen transmission between different users (col 1, ln 11-19).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi and Spratt as applied to claim 6 above, and further in view of Black (2017/0333280).
Regarding claim 7, modified Iwahashi discloses the first end, second end, and elbow are formed a material.
Modified Iwahashi does not disclose the material comprises acrylic having a thickness between 1/8 inch and 3/8 inch.
However, Black teaches a massage device including a plurality of massage members (106), wherein the massage members (106) are made of an acrylic material (para [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the material of the first end, second end, and elbow of modified Iwahashi to be made of an acrylic material as taught by Black in order to utilize a material that provides for rubbing the human skin without cutting or scratching (Black, para [0005]).
The now-modified Iwahashi’s device does not disclose the acrylic having a thickness between 1/8 inch and 3/8 inch.
.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi and Spratt as applied to claim 1 above, and further in view of  Tan (2006/0142679).
Regarding claim 9, modified Iwahashi discloses a first end and an elbow.
Modified Iwahashi does not disclose a hinge coupled between the first end and the elbow, wherein the first end is hangable toward the second end for transport and storage of the apparatus.
However, Tan in figs 3-4 teaches a massage device including a first end (1) (head portion) and a second end (2) (handle portion), and a hinge (3) (pin) coupled between the first end (1) and the second end (2) (para [0018]), wherein the first end (1) is hangable toward the second end (2) for transport and storage of the apparatus (as s shown in fig 4, handle portion (2) can be folded against and head portion (1) to reduce the volume of the device) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Iwahashi 
Regarding claim 10, the modified Iwahashi’s reference discloses a latch (25 of Tan) (protrusion) to lock the apparatus into an open position (protrusion (25) of the handle portion (2) is contained in slot (13), thus preventing the handle portion (2) from rotating about the pin (3) when in use) (Tan, para [0019]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kemp (2019/0111557), Grippo (2011/0224588), Prettyman (2005/0113726), Hamm (5,862,564), and Stultz (6,988,997) disclose massage devices that are made of a resilient material and/or are formed with an L-shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785